DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Warning
Applicant is advised that should claim 2 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 17 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10, 11 and 13 of copending Application No. 17/006028 (Published as US 2021/0193749) hereinafter “ ‘028 App” in view of Wang et al. (US 2021/0065625) hereinafter “Wang” with anticipating limitations in bold.
Pending claim:
Claim 1, A display apparatus comprising: a substrate; a first display area on the substrate; main subpixels at the first display area; a second display area on the substrate; and a basic unit at the second display area, the basic unit comprising auxiliary subpixels and a transmission portion, wherein a pixel layout of the auxiliary subpixels is different from a pixel layout of the main subpixels, and wherein a size of a light-emission area of a first auxiliary subpixel from among the auxiliary subpixels is greater than a size of a light-emission area of a first main subpixel from among the main subpixels, the first main subpixel representing the same color as that of the first auxiliary subpixel.
028 App:
Claim 1, A display panel comprising: a substrate comprising a first region and a second region, the second region comprising a transmission portion; main pixels located in the first region, comprising a first main pixel, a second main pixel, and a third main pixel, and arranged in a RGBG pentile matrix structure; and auxiliary pixels located in the second region, comprising a first auxiliary pixel, a second auxiliary pixel, and a third auxiliary pixel, and arranged in a RBGB pentile matrix structure different from the RGBG pentile matrix structure of the main pixels, a number of the auxiliary pixels located per unit area in the second region being less than a number of the main pixels located per unit area in the first region, wherein the first auxiliary pixel comprises a first auxiliary emission area, and the first main pixel, which emits light having a same wavelength as the first auxiliary pixel, comprises a first main emission area, and the first auxiliary emission area has a first area, and the first main emission area has a second area smaller than the first area.

Claim 10, The display panel of claim 1, wherein a basic unit comprising the auxiliary pixels and the transmission portion are repeatedly arranged in the second region.



Claims 1 and 10 of  “ ‘028 App” teaches all of the elements of the claimed invention as stated above except where a pixel layout of the auxiliary subpixels is different from a pixel layout of the main subpixels.
Fig. 1J of Wang teaches wherein a pixel layout of the auxiliary subpixels (Items 1, 2 and 3 in Area A1) is different from (See A01 vs A02; See also Item 2 in A1 is divided in two structures) a pixel layout of the main subpixels (Items 1, 2 and 3 in Area A2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pixel layout of the auxiliary subpixels be different from a pixel layout of the main subpixels because the different layout in an area where a camera is located under the pixels is known to achieve the objective of increasing the screen to body ratio while maintaining a brightness of the second display region (Wang Paragraph 0078).
Regarding claim 3, Claims 1 and 10 of  “ ‘028 App” teaches all of the elements of the claimed invention as stated above except where a corresponding unit comprising main subpixels and having the same area as that of the basic unit is at the first display area, and a sum of light-emission areas of one or more first auxiliary subpixels included in the basic unit is 0.5 to 1 times a sum of light-emission areas of the main subpixels included in the corresponding unit.
Fig. 1I of Wang further teaches where a corresponding unit (See Picture 2 below) comprising main subpixels (Items 1, 2 and 3 in A1) and having the same area as that of the basic unit (See Picture 2 below) is at the first display area (Item A1), and a sum of light emission areas of one or more first auxiliary subpixels (Items 1, 2 and 3 in A2) included in the basic unit (See picture 2 below) is 0.5 to 1 times a sum of light emission areas of the main subpixels (Items 1, 2 and 3 in A1) included in the corresponding unit (See Picture 2 below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a corresponding unit comprising main subpixels and having the same area as that of the basic unit is at the first display area, and a sum of light-emission areas of one or more first auxiliary subpixels included in the basic unit is 0.5 to 1 times a sum of light-emission areas of the main subpixels included in the corresponding unit because this configuration is known to achieve the objective of increasing the screen to body ratio while maintaining a brightness of the second display region (Wang Paragraph 0078).
Pending claim 4 is anticipated by claim 7 of the 028 App.
Regarding claim 5, Claims 1 and 10 of  “ ‘028 App” teaches all of the elements of the claimed invention as stated above except where an area occupied by the transmission portion in the basic unit is about ¾ of the area of the basic unit.
Figs. 1G and 1H of Wang further teaches where an area occupied by the transmission portion in the basic unit is about (See Examiner’s Note below) ¾ of the area of the basic unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an area occupied by the transmission portion in the basic unit is about ¾ of the area of the basic unit because this configuration is known to achieve the objective of increasing the screen to body ratio while maintaining a brightness of the second display region (Wang Paragraph 0078).
Examiner’s Note: The Examiner notes that the term “about” allows for ratios close to ¾ to read on the claim language and does not require only a ratio of ¾. 
Regarding claim 6, Claims 1 and 10 of  “ ‘028 App” teaches all of the elements of the claimed invention as stated above except where the auxiliary subpixels constitute pixel groups that are spaced apart from each other within the basic unit.
Fig. 1K further teaches where the auxiliary subpixels constitute pixel groups that are spaced apart from each other within the basic unit (See Picture 3 below).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary subpixels constitute pixel groups that are spaced apart from each other within the basic unit because this configuration is known to achieve the objective of increasing the screen to body ratio while maintaining a brightness of the second display region (Wang Paragraph 0078).
Pending claim 8 is anticipated by claim 1 of the 028 App.
Pending claim 9 is anticipated by claim 11 of the 028 App.
Pending claim 10 is anticipated by claim 13 of the 028 App.
Claims 2 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10, 11 and 13 of copending Application No. 17/006028 (Published as US 2021/0193749) hereinafter “ ‘028 App” in view of Wang et al. (US 2021/0065625) hereinafter “Wang” and in further view of Moon et al. (US 2018/0005561) hereinafter “Moon”.
Regarding claim 2, the combination of Claims 1, 7, 10, 11 and 13 of the 028 App and Wang teaches all of the elements of the claimed invention as stated above.
Claim 1 of the ‘028 App further teaches where the main subpixels are arranged in a pentile matrix structure.
‘028 App does not teach where the auxiliary subpixels are arranged in an S-stripe structure.
	Fig. 13 of Moon teaches a layout of a pixel (Item 211) in a basic unit, where the basic unit comprises a transmission region (Item 220) and pixel (Item 211) and where the layout of a pixel (Item 211) is arranged in an S-stripe structure (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary subpixels arranged in an S-stripe structure because this configuration is known to allow for lights from each of the subpixels to combine to display one color (Moon Paragraphs 0055 and 0056). 
Regarding claim 7, the combination of Claims 1, 7, 10, 11 and 13 of the 028 App and Wang teaches all of the elements of the claimed invention as stated above.
Claim 1 of ‘028 App further teaches where the main subpixels  are arranged in a pentile matrix structure.
‘028 App does not teach where the auxiliary subpixels are arranged in an S-stripe structure.
	Fig. 13 of Moon teaches a layout of a pixel (Item 211) in a basic unit, where the basic unit comprises a transmission region (Item 220) and pixel (Item 211) and where the layout of a pixel (Item 211) is arranged in an S-stripe structure (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary subpixels arranged in an S-stripe structure because this configuration is known to allow for lights from each of the subpixels to combine to display one color (Moon Paragraphs 0055 and 0056).
Claims 11, 12, 14, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10, 11 and 13 of copending Application No. 17/006028 (Published as US 2021/0193749) hereinafter “ ‘028 App” in view of Wang et al. (US 2021/0065625) hereinafter “Wang” and in further view of Li et al. (US 2021/0074778) hereinafter “Li”.
Pending claim:
Claim 11, A display apparatus comprising: a substrate comprising a first display area and a second display area, the first display area comprising main subpixels, and the second display area comprising auxiliary subpixels and a transmission portion; a first main subpixel from among the main subpixels comprising a first pixel electrode and a first emission layer; a first auxiliary subpixel from among the auxiliary subpixels comprising a second pixel electrode and a second emission layer, the first auxiliary subpixel representing the same color as that of the first main subpixel; and an opposite electrode covering the first display area and the second display area, the opposite electrode being integrally formed, wherein a pixel layout structure of the auxiliary subpixels is different from a pixel layout structure of the main subpixels, and a size of a light-emission area of the first auxiliary subpixel is greater than a size of a light-emission area of the first main subpixel.
028 App:
Claim 1, A display panel comprising: a substrate comprising a first region and a second region, the second region comprising a transmission portion; main pixels located in the first region, comprising a first main pixel, a second main pixel, and a third main pixel, and arranged in a RGBG pentile matrix structure; and auxiliary pixels located in the second region, comprising a first auxiliary pixel, a second auxiliary pixel, and a third auxiliary pixel, and arranged in a RBGB pentile matrix structure different from the RGBG pentile matrix structure of the main pixels, a number of the auxiliary pixels located per unit area in the second region being less than a number of the main pixels located per unit area in the first region, wherein the first auxiliary pixel comprises a first auxiliary emission area, and the first main pixel, which emits light having a same wavelength as the first auxiliary pixel, comprises a first main emission area, and the first auxiliary emission area has a first area, and the first main emission area has a second area smaller than the first area.

Claim 10, The display panel of claim 1, wherein a basic unit comprising the auxiliary pixels and the transmission portion are repeatedly arranged in the second region.



Claims 1 and 10 of the 028 App teaches all of the elements of the claimed invention as stated above except where a first main subpixel from among the main subpixels comprising a first pixel electrode and a first emission layer; a first auxiliary subpixel from among the auxiliary subpixels comprising a second pixel electrode and a second emission layer.
Li teaches a display panel where a first main subpixel comprises a first pixel electrode (Item 301) and a first emission layer (Item 303) and where a first auxiliary subpixel comprises a second pixel electrode (Item 401) and a second emission layer (Item 403).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first main subpixel comprise a first pixel electrode and a first emission layer and the first auxiliary subpixel comprise a second pixel electrode and a second emission layer because the pixel electrode acts as the anode electrode for each subpixel (Li Paragraph 0093) and the emission layer in each subpixel acts determined the wavelength of light emitted by each respective subpixel (Li Paragraph 0115).
Claims 1 and 10 of the 028 App teaches all of the elements of the claimed invention as stated above except where an opposite electrode covering the first display area and the second display area, the opposite electrode being integrally formed.
Li teaches a display panel where an opposite electrode (Item 304/404) is integrally formed with main pixels (Pixels in first display region) and auxiliary pixels (Pixels in second display region), the opposite electrode (Item 304/404) located in a first region (First display portion) and a second region (Second display portion).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display panel further comprise an opposite electrode covering the first display area and the second display area, where the opposite electrode is integrally formed because the opposite electrode acts as the cathode of the main and auxiliary pixels (Li Paragraph 0093) and allows for the cathode of the main and auxiliary electrode to an integral structure formed in the same patterning process (Li Paragraph 0093) which simplifies manufacturing by allowing for less processing steps.    
Claims 1 and 10 of the 028 App teaches all of the elements of the claimed invention as stated above except where wherein a pixel layout structure of the auxiliary subpixels is different from a pixel layout structure of the main subpixels.
Wang teaches a pixel layout structure of the auxiliary subpixels is different from a pixel layout structure of the main subpixels (See A01 vs A02; See also Item 2 in A1 is divided in two structures).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pixel layout structure of the auxiliary subpixels is different from a pixel layout structure of the main subpixels because this configuration is known to achieve the objective of increasing the screen to body ratio while maintaining a brightness of the second display region (Wang Paragraph 0078).
Regarding claim 12, the combination of claims 1, 7, 10, 11 and 13 of ‘028 App, Wang and Li teaches all of the elements of the claimed invention as stated above.
Wang does not explicitly teach where the display apparatus further comprises a functional layer between the first pixel electrode and the opposite electrode, wherein the functional layer is located to correspond to the transmission portion.
Li further teaches a functional layer (Portion of Item 303; Paragraph 0115) between the first pixel electrode (Item 301) and the opposite electrode (Item 304/404), wherein the functional layer (Portion of Item 303) is located to correspond to the transmission portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display apparatus further comprises a functional layer between the first pixel electrode and the opposite electrode, wherein the functional layer is located to correspond to the transmission portion because the functional layer improves the efficiency of injecting electrons and holes into the emitting layer (Li Paragraph 0115).
Pending claim 14 is anticipated by claim 11 of the 028 App.
Pending claim 18 is anticipated by claim 7 of the 028 App.
Pending claim 20 is anticipated by claim 1 of the 028 App.
Claims 13, 15, 17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10, 11 and 13 of copending Application No. 17/006028 (Published as US 2021/0193749) hereinafter “ ‘028 App” in view of Wang et al. (US 2021/0065625) hereinafter “Wang” and Li et al. (US 2021/0074778) hereinafter “Li” and in further view of Moon et al. (US 2018/000561) hereinafter “Moon”.
Regarding claim 13, the combination of Claims 1 and 10 of the 028 App, Wang and Li teaches all of the elements of the claimed invention as stated above except where the display apparatus further comprises further comprising a pixel defining layer having a first opening and a second opening exposing center portions of the first pixel electrode and the second pixel electrode, respectively, wherein the light-emission area of the first main subpixel is defined by the first 25 opening, and the light-emission area of the first auxiliary subpixel is defined by the second opening.
Fig. 7 of Moon teaches a display apparatus comprising a pixel defining layer (Item 130), where the pixel defining layer (Item 130) surrounding a subpixel unit has a first opening exposing a center portion of a first pixel electrode (Item 140), wherein the light-emission area (Item 150) of the subpixel is defined by the first 25opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the display apparatus of Wang further comprise a pixel defining layer having a first opening and a second opening exposing center portions of the first pixel electrode and the second pixel electrode, respectively, wherein the light-emission area of the first main subpixel is defined by the first 25 opening, and the light-emission area of the first auxiliary subpixel is defined by the second opening because the pixel defining layer defines the area of emission for each subpixel (Moon Paragraph 0073). 
Regarding claim 15, the combination of Claims 1 and 10 of the 028 App, Wang and Li teaches all of the elements of the claimed invention as stated above except where the first display area and the second display area are sealed by an encapsulation substrate facing the substrate.
Fig. 7 of Moon further teaches where an encapsulation substrate (Item 170) covers a common electrode (Item 160) in a first display region and a second display region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first display area and the second display area sealed by an encapsulation substrate facing the substrate because the encapsulation substrate does not substantially reduce light transmittance and has relatively high mechanical strength (Moon Paragraph 0079) to protect the components of the display apparatus.
Regarding claim 17, the combination of Claims 1 and 10 of the 028 App, Wang and Li teaches all of the elements of the claimed invention as stated above.
Claim 1 of the ‘028 App further teaches where the main subpixels are arranged in a pentile matrix structure.
‘028 App does not teach where the auxiliary subpixels are arranged in an S-stripe structure.
	Fig. 13 of Moon teaches a layout of a pixel (Item 211) in a basic unit, where the basic unit comprises a transmission region (Item 220) and pixel (Item 211) and where the layout of a pixel (Item 211) is arranged in an S-stripe structure (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary subpixels arranged in an S-stripe structure because this configuration is known to allow for lights from each of the subpixels to combine to display one color (Moon Paragraphs 0055 and 0056). 
Regarding claim 19, the combination of Claims 1 and 10 of the 028 App, Wang and Li teaches all of the elements of the claimed invention as stated above.
Claim 1 of ‘028 App further teaches where the main subpixels  are arranged in a pentile matrix structure.
‘028 App does not teach where the auxiliary subpixels are arranged in an S-stripe structure.
	Fig. 13 of Moon teaches a layout of a pixel (Item 211) in a basic unit, where the basic unit comprises a transmission region (Item 220) and pixel (Item 211) and where the layout of a pixel (Item 211) is arranged in an S-stripe structure (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary subpixels arranged in an S-stripe structure because this configuration is known to allow for lights from each of the subpixels to combine to display one color (Moon Paragraphs 0055 and 0056).
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10, 11 and 13 of copending Application No. 17/006028 (Published as US 2021/0193749) hereinafter “ ‘028 App” in view of Wang et al. (US 2021/0065625) hereinafter “Wang” and Li et al. (US 2021/0074778) hereinafter “Li” and in further view of Park et al. (US 2019/0115411) hereinafter “Park”.
Regarding claim 16, the combination of Claims 1 and 10 of the 028 App, Wang and Li teaches all of the elements of the claimed invention as stated above except where the display apparatus further comprises a thin film encapsulation layer comprising a first inorganic encapsulation layer, an organic encapsulation layer and a second inorganic encapsulation layer sequentially on the opposite electrode.
Fig. 5 of Park teaches a thin film encapsulation layer (Item TFE) comprising a first inorganic encapsulation layer, an organic encapsulation layer and a second inorganic encapsulation layer sequentially (Paragraph 0080) on an opposite electrode (Item CE).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display apparatus of Wang further comprise a thin film encapsulation layer comprising a first inorganic encapsulation layer, an organic encapsulation layer and a second inorganic encapsulation layer sequentially on the opposite electrode because the thin film encapsulation layer protects the light emitting elements from the outside environment (Park Paragraph 0080).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2021/0065625) hereinafter “Wang”.
Regarding claim 1, Fig. 1I of Wang teaches a display apparatus (Paragraph 0002) comprising: a substrate (Paragraph 0019); a first display area (Item A1) on the substrate; main subpixels (Items 1, 2 and 3 in Area A1) at the first display area (Item A1); a second display area (Item A2) on the substrate; and a basic unit (Item A02) at the second display area (Item A2), the basic unit (Item A02) comprising auxiliary subpixels (Items 1, 2, 3 in Area A02) and a transmission portion (See Picture 1 below) wherein a pixel layout of the auxiliary subpixels is different from a pixel layout of the main subpixels (See A01 vs A02; See also Item 2 in A1 is divided in two structures), and wherein a size of a light-emission area of a first auxiliary subpixel (Item 3 in A2) from among the auxiliary subpixels (Items 1, 2 and 3 in Area A2) is greater than a size of a light-emission area of a first main subpixel (Item 3 in A1) from among the main subpixels (Items 1, 2, and 3 in Area A1), the first main subpixel (Item 3 in A1) representing the same color (Blue; Paragraph 0095) as that of the first auxiliary subpixel (Item 3 in A2).

    PNG
    media_image1.png
    285
    300
    media_image1.png
    Greyscale

Picture 1 (Labeled version of a portion of Wang Fig. 1I) 
Regarding claim 3, Fig. 1I of Wang further teaches where a corresponding unit (See Picture 2 below) comprising main subpixels (Items 1, 2 and 3 in A1) and having the same area as that of the basic unit (See Picture 2 below) is at the first display area (Item A1), and a sum of light emission areas of one or more first auxiliary subpixels (Items 1, 2 and 3 in A2) included in the basic unit (See picture 2 below) is 0.5 to 1 times a sum of light emission areas of the main subpixels (Items 1, 2 and 3 in A1) included in the corresponding unit (See Picture 2 below).

    PNG
    media_image2.png
    495
    302
    media_image2.png
    Greyscale

Picture 2 (Labeled version of a portion of Wang Fig. 1I)
Regarding claim 4, Wang further teaches where the first auxiliary subpixel (Item 3 in A2) and the main subpixel (Item 3 in A1) are configured to emit blue light (Paragraph 0095).
Regarding claim 5, Figs. 1G and 1H of Wang further teaches where an area occupied by the transmission portion in the basic unit is about (See Examiner’s Note below) ¾ of the area of the basic unit.
Examiner’s Note: The Examiner notes that the term “about” allows for ratios close to ¾ to read on the claim language and does not require only a ratio of ¾. 
Alternatively, Regarding claim 1, Fig. 1K of Wang teaches a display apparatus (Paragraph 0002) comprising: a substrate (Paragraph 0019); a first display area (Item A1) on the substrate; main subpixels (Items 1, 2 and 3 in Area A1) at the first display area (Item A1); a second display area (Item A2) on the substrate; and a basic unit (Item A02) at the second display area (Item A2), the basic unit (Item A02) comprising auxiliary subpixels (Items 1, 2, 3 in Area A02) and a transmission portion (See Picture 3 below) wherein a pixel layout of the auxiliary subpixels is different from a pixel layout of the main subpixels (See A01 vs A02; See also Item 2 in A1 is divided in two structures), and wherein a size of a light-emission area of a first auxiliary subpixel (Item 3 in A2) from among the auxiliary subpixels (Items 1, 2 and 3 in Area A2) is greater than a size of a light-emission area of a first main subpixel (Item 3 in A1) from among the main subpixels (Items 1, 2, and 3 in Area A1), the first main subpixel (Item 3 in A1) representing the same color (Blue; Paragraph 0095) as that of the first auxiliary subpixel (Item 3 in A2).

    PNG
    media_image3.png
    255
    401
    media_image3.png
    Greyscale

Picture 3 (Labeled version of a portion of Wang Fig. 1K) 
Under the Alternative rejection of claim 1, Regarding claim 6, Fig. 1K further teaches where the auxiliary subpixels constitute pixel groups that are spaced apart from each other within the basic unit (See Picture 3 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Moon et al. (US 2018/0005561) hereinafter “Moon”.
Regarding claim 2, Wang teaches all of the elements of the claimed invention as stated above.
Wang further teaches where the main subpixels (Items 1, 2 and 3 in A1)  are arranged in a pentile matrix structure (Paragraph 0115).
Wang does not teach where the auxiliary subpixels are arranged in an S-stripe structure.
	Fig. 13 of Moon teaches a layout of a pixel (Item 211) in a basic unit, where the basic unit comprises a transmission region (Item 220) and pixel (Item 211) and where the layout of a pixel (Item 211) is arranged in an S-stripe structure (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary subpixels arranged in an S-stripe structure because this configuration is known to allow for lights from each of the subpixels to combine to display one color (Moon Paragraphs 0055 and 0056). 
Regarding claim 7, Wang teaches all of the elements of the claimed invention as stated above.
Wang further teaches where the main subpixels (Items 1, 2 and 3 in A1)  are arranged in a pentile matrix structure (Paragraph 0115).
Wang does not teach where the auxiliary subpixels are arranged in an S-stripe structure.
	Fig. 13 of Moon teaches a layout of a pixel (Item 211) in a basic unit, where the basic unit comprises a transmission region (Item 220) and pixel (Item 211) and where the layout of a pixel (Item 211) is arranged in an S-stripe structure (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary subpixels arranged in an S-stripe structure because this configuration is known to allow for lights from each of the subpixels to combine to display one color (Moon Paragraphs 0055 and 0056).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Lee et al.  (US 2017/0256747) hereinafter “Lee2”.
Regarding claim 9, Wang teaches all of the elements of the claimed invention as stated above except where the display panel further comprises an inorganic insulating layer located on the substrate, where the inorganic insulating layer comprises an opening corresponding to the transmission portion.
Fig. 2 of Lee2 teaches an inorganic insulting layer (Item 140) located on a substrate (Item 100) where the inorganic insulating layer (Item 140; Paragraph 0055) comprises an opening corresponding to a transmission portion (Item TW). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display panel further comprises an inorganic insulating layer located on the substrate, where the inorganic insulating layer comprises an opening corresponding to the transmission portion because the inorganic insulating layer acts as a planarization layer (Lee2 Paragraph 0045) and the opening corresponding to the transmission portion allows light to pass through to a component below (Lee2 Paragraph 0065).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Li et al. (US 2021/0074778) hereinafter “Li” and Wang et al. (US 2021/0273197) hereinafter “Wang2”.
Regarding claim 10, Wang teaches all of the elements of the claimed invention as stated above.
Wang further teaches an opposite electrode (Not labeled but identified in Paragraph 0360 as a second [cathode electrode]). 
Wang does not explicitly teach where an opposite electrode covering the main subpixels and the auxiliary subpixels extends on the first display area and the second display area, the opposite electrode being integrally formed and having an opening corresponding to the transmission portion.
Li teaches a display panel where an opposite electrode (Item 304/404) is integrally formed with main pixels (Pixels in first display region) and auxiliary pixels (Pixels in second display region), the opposite electrode (Item 304/404) located in a first region (First display portion) and a second region (Second display portion).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display panel further comprise an opposite electrode integrally formed with the main pixels and the auxiliary pixels because the opposite electrode acts as the cathode of the main and auxiliary pixels (Li Paragraph 0093) and allows for the cathode of the main and auxiliary electrode to an integral structure formed in the same patterning process (Li Paragraph 0093) which simplifies manufacturing by allowing for less processing steps.    
Wang2 teaches a display panel where an opening (Item 103) in the cathode (Item 1053) corresponds to a transmission portion (Paragraph 0059).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an opening in the opposite electrode corresponding to the transmission portion because the opening in the opposite electrode allows for good light transmittance while improving resolution of the display (Wang2 Paragraph 0059).
Claims 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Li et al. (US 2021/0074778) hereinafter “Li”.
Regarding claim 11, Fig. 1I of Wang teaches a display apparatus (Paragraph 0002) comprising: a substrate (Paragraph 0019) comprising a first display area (Item A1)  and a second display area (Item A2), the first display (Item A1) area comprising main subpixels (Items 1, 2 and 3 in Area A1), and the second display area (Item A2) comprising auxiliary subpixels (Items 1, 2, 3 in Area A02) and a transmission portion (See Picture 1 below); a first main subpixel (Item 3 in A1) from among the main subpixels; a first auxiliary subpixel (Item 3 in A2) from among the auxiliary subpixels, the first auxiliary subpixel representing the same color (Blue; Paragraph 0095) as that of the first main subpixel; wherein a pixel layout of the auxiliary subpixels is different from a pixel layout of the main subpixels (See A01 vs A02; See also Item 2 in A1 is divided in two structures), and a size of a light-emission area of a first auxiliary subpixel (Item 3 in A2) is greater than a size of a light-emission area of a first main subpixel (Item 3 in A1).
Wang does not explicitly teach where the first main subpixel comprises a first pixel electrode and a first emission layer nor where the first auxiliary subpixel comprise a second pixel electrode and a second emission layer.
Li teaches a display panel where a first main subpixel comprises a first pixel electrode (Item 301) and a first emission layer (Item 303) and where a first auxiliary subpixel comprises a second pixel electrode (Item 401) and a second emission layer (Item 403).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first main subpixel comprise a first pixel electrode and a first emission layer and the first auxiliary subpixel comprise a second pixel electrode and a second emission layer because the pixel electrode acts as the anode electrode for each subpixel (Li Paragraph 0093) and the emission layer in each subpixel acts determined the wavelength of light emitted by each respective subpixel (Li Paragraph 0115). 
Wang does not explicitly teach an opposite electrode covering the first display area and the second display area, the opposite electrode being integrally formed.
Li teaches a display panel where an opposite electrode (Item 304/404) is integrally formed with main pixels (Pixels in first display region) and auxiliary pixels (Pixels in second display region), the opposite electrode (Item 304/404) located in a first region (First display portion) and a second region (Second display portion).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display panel further comprise an opposite electrode covering the first display area and the second display area, where the opposite electrode is integrally formed because the opposite electrode acts as the cathode of the main and auxiliary pixels (Li Paragraph 0093) and allows for the cathode of the main and auxiliary electrode to an integral structure formed in the same patterning process (Li Paragraph 0093) which simplifies manufacturing by allowing for less processing steps.    
Regarding claim 12, the combination of Wang and Li teaches all of the elements of the claimed invention as stated above.
Wang does not explicitly teach where the display apparatus further comprises a functional layer between the first pixel electrode and the opposite electrode, wherein the functional layer is located to correspond to the transmission portion.
Li further teaches a functional layer (Portion of Item 303; Paragraph 0115) between the first pixel electrode (Item 301) and the opposite electrode (Item 304/404), wherein the functional layer (Portion of Item 303) is located to correspond to the transmission portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display apparatus further comprises a functional layer between the first pixel electrode and the opposite electrode, wherein the functional layer is located to correspond to the transmission portion because the functional layer improves the efficiency of injecting electrons and holes into the emitting layer (Li Paragraph 0115).
Regarding claim 18, Wang further teaches where the first auxiliary subpixel (Item 3 in A2) and the first main subpixel (Item 3 in A1) are configured to emit a blue light (Paragraph 0095).
Claims 13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Li et al. (US 2021/0074778) hereinafter “Li” and in further view of Moon et al. (US 2018/000561) hereinafter “Moon”.
Regarding claim 13, the combination of Wang and Li teaches all of the elements of the claimed invention as stated above except where the display apparatus further comprises further comprising a pixel defining layer having a first opening and a second opening exposing center portions of the first pixel electrode and the second pixel electrode, respectively, wherein the light-emission area of the first main subpixel is defined by the first 25 opening, and the light-emission area of the first auxiliary subpixel is defined by the second opening.
Fig. 7 of Moon teaches a display apparatus comprising a pixel defining layer (Item 130), where the pixel defining layer (Item 130) surrounding a subpixel unit has a first opening exposing a center portion of a first pixel electrode (Item 140), wherein the light-emission area (Item 150) of the subpixel is defined by the first 25opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the display apparatus of Wang further comprise a pixel defining layer having a first opening and a second opening exposing center portions of the first pixel electrode and the second pixel electrode, respectively, wherein the light-emission area of the first main subpixel is defined by the first 25 opening, and the light-emission area of the first auxiliary subpixel is defined by the second opening because the pixel defining layer defines the area of emission for each subpixel (Moon Paragraph 0073). 
Regarding claim 15, the combination of Wang and Li teaches all of the elements of the claimed invention as stated above except where the first display area and the second display area are sealed by an encapsulation substrate facing the substrate.
Fig. 7 of Moon further teaches where an encapsulation substrate (Item 170) covers a common electrode (Item 160) in a first display region and a second display region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first display area and the second display area sealed by an encapsulation substrate facing the substrate because the encapsulation substrate does not substantially reduce light transmittance and has relatively high mechanical strength (Moon Paragraph 0079) to protect the components of the display apparatus.
Regarding claim 17, the combination of Wang and Li teaches all of the elements of the claimed invention as stated above.
Wang further teaches where the main subpixels (Items 1, 2 and 3 in A1)  are arranged in a pentile matrix structure (Paragraph 0115).
Wang does not teach where the auxiliary subpixels are arranged in an S-stripe structure.
	Fig. 13 of Moon teaches a layout of a pixel (Item 211) in a basic unit, where the basic unit comprises a transmission region (Item 220) and pixel (Item 211) and where the layout of a pixel (Item 211) is arranged in an S-stripe structure (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary subpixels arranged in an S-stripe structure because this configuration is known to allow for lights from each of the subpixels to combine to display one color (Moon Paragraphs 0055 and 0056). 
Regarding claim 19, the combination of Wang and Li teaches all of the elements of the claimed invention as stated above.
Wang further teaches where the main subpixels (Items 1, 2 and 3 in A1)  are arranged in a pentile matrix structure (Paragraph 0115).
Wang does not teach where the auxiliary subpixels are arranged in an S-stripe structure.
	Fig. 13 of Moon teaches a layout of a pixel (Item 211) in a basic unit, where the basic unit comprises a transmission region (Item 220) and pixel (Item 211) and where the layout of a pixel (Item 211) is arranged in an S-stripe structure (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary subpixels arranged in an S-stripe structure because this configuration is known to allow for lights from each of the subpixels to combine to display one color (Moon Paragraphs 0055 and 0056).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Li et al. (US 2021/0074778) hereinafter “Li” and in further view of Lee et al.  (US 2017/0256747) hereinafter “Lee2”.
Regarding claim 14, the combination of Wang and Li teaches all of the elements of the claimed invention as stated above except where the display panel further comprises an inorganic insulating layer located on the substrate, where the inorganic insulating layer comprises an opening corresponding to the transmission portion.
Fig. 2 of Lee2 teaches an inorganic insulting layer (Item 140) located on a substrate (Item 100) where the inorganic insulating layer (Item 140; Paragraph 0055) comprises an opening corresponding to a transmission portion (Item TW). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display panel further comprises an inorganic insulating layer located on the substrate, where the inorganic insulating layer comprises an opening corresponding to the transmission portion because the inorganic insulating layer acts as a planarization layer (Lee2 Paragraph 0045) and the opening corresponding to the transmission portion allows light to pass through to a component below (Lee2 Paragraph 0065).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Li et al. (US 2021/0074778) hereinafter “Li” and in further view of Park et al. (US 2019/0115411) hereinafter “Park”.
Regarding claim 16, the combination of Wang and Li teaches all of the elements of the claimed invention as stated above except where the display apparatus further comprises a thin film encapsulation layer comprising a first inorganic encapsulation layer, an organic encapsulation layer and a second inorganic encapsulation layer sequentially on the opposite electrode.
Fig. 5 of Park teaches a thin film encapsulation layer (Item TFE) comprising a first inorganic encapsulation layer, an organic encapsulation layer and a second inorganic encapsulation layer sequentially (Paragraph 0080) on an opposite electrode (Item CE).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display apparatus of Wang further comprise a thin film encapsulation layer comprising a first inorganic encapsulation layer, an organic encapsulation layer and a second inorganic encapsulation layer sequentially on the opposite electrode because the thin film encapsulation layer protects the light emitting elements from the outside environment (Park Paragraph 0080).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891